IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Office of the District                  :
Attorney of Philadelphia,               :
                      Appellant         :
                                        :
                  v.                    :    No. 2627 C.D. 2015
                                        :
Ryan Bagwell                            :


Office of the District                  :
Attorney of Philadelphia,               :
                      Appellant         :
                                        :
                  v.                    :    No. 2641 C.D. 2015
                                        :
Ryan Bagwell                            :


                                    ORDER


             NOW, April 12, 2017, having considered appellant’s application for

reconsideration/reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge